                            Case 1:17-cv-00906-DAD-SKO Document 116 Filed 08/27/20 Page 1 of 4


                        1 McCormick, Barstow, Sheppard,
                          Wayte & Carruth LLP
                        2 Mart B. Oller IV, #149186
                            marty.oller@mccormickbarstow.com
                        3 7647 North Fresno Street
                          Fresno, California 93720
                        4 Telephone:     (559) 433-1300
                          Facsimile:     (559) 433-2300
                        5
                          Attorneys for Defendants COUNTY OF
                        6 CALAVERAS, CALAVERAS COUNTY
                          SHERIFF’S OFFICE, JOHN P. BAILEY,
                        7 CAPTAIN EDDIE BALLARD and
                          LIEUTENANT TIM STURM
                        8

                        9                             UNITED STATES DISTRICT COURT
                       10                            EASTERN DISTRICT OF CALIFORNIA,
                       11                                   FRESNO DIVISION
                       12 COLEMAN PAYNE, an individual,                Case No. 1:17-cv-00906-DAD-SKO

                       13               Plaintiff,                     STIPULATION AND ORDER RE
                                                                       AMENDING SCHEDULING ORDER TO
                       14        v.                                    CONTINUE DATES

                       15 STATE OF CALIFORNIA, a government
                          entity and state in the United States;
                       16 DEPARTMENT OF STATE HOSPITALS, a
                          government agency form unknown;
                       17 METROPOLITAN STATE HOSPITAL, an
                          entity form unknown; COUNTY OF
                       18 CALAVERAS, a government entity in the
                          State of California; CALAVERAS COUNTY
                       19 SHERIFF, a governmental agency of unknown
                          form; CALAVERAS COUNTY JAIL, an
                       20 entity form unknown; JOHN P. BAILEY, an
                          individual; JOY LYNCH, an individual;
                       21 CALIFORNIA FORENSIC MEDICAL
                          GROUP, a business entity of unknown form
                       22 located in the State of California; DOES 2
                          through 50 inclusive,
                       23
                                          Defendants.
                       24

                       25

                       26        IT IS HEREBY STIPULATED by and among Plaintiff COLEMAN PAYNE, Defendants
                       27 COUNTY OF CALAVERAS, COUNTY OF CALAVERAS SHERIFF’S OFFICE, SERGEANT

                       28 JOHN BAILEY, CAPTAIN EDDIE BALLARD, LIEUTENANT TIM STRUM (collectively the
MCCORMICK, BARSTOW,
 SHEPPARD, WAYTE &
   CARRUTH LLP
7647 NORTH FRESNO STREET
    FRESNO, CA 93720              STIPULATION AND ORDER RE AMENDING SCHEDULING ORDER TO CONTINUE DATES
                            Case 1:17-cv-00906-DAD-SKO Document 116 Filed 08/27/20 Page 2 of 4


                        1 “County Defendants”) and Defendants CALIFORNIA FORENSIC MEDICAL GROUP, INC.,

                        2 DR. MARSHA MCKAY, and JOY LYNCH (collectively the “CFMG Defendants”), through their

                        3 respective counsel that the Court be requested to enter an Order to continue the following dates

                        4 previously set.

                        5          Good cause exists for the continuation of the dates for the following reasons:

                        6          This request and stipulation is based on the fact that unavoidable delays encountered as a

                        7 result of Covid 19, which is one of the worst health pandemic the world has experienced in recent

                        8 history, have precluded counsel from adequately preparing the case for trial. As but one example

                        9 of the challenges the attorneys have experienced in this matter, counsel for the County Defendants,
                       10 who has an employment law based practice has been deluged with assisting employer clients

                       11 navigate and survive the Covid 19 issues. Further, counsel for County Defendants is informed and

                       12 believes to be true that during a recent telephonic conference with Judges of the Eastern District

                       13 and Federal practitioners regarding the status of Eastern District Court proceedings in light of the

                       14 Covid 19 issues, Judge Anthony Ishi indicated that he did not believe that it was likely that civil

                       15 cases would proceed to trial for the remainder of the year. Since this statement was made by

                       16 Judge Ishi, the Covid infection occurrences and situation in Fresno County have worsened

                       17 dramatically, with Fresno County remaining on the State watch list and schools not allowed to re-

                       18 open. In light of the current Covid situation and with the upcoming cold and flu season, the

                       19 chances of this case going to trial on December 15, 2020 are nil. Under the truly exceptional

                       20 circumstances that the parties find themselves, it is believed that the continued trial date to June 8,

                       21 2021, will provide the most viable chance for having the case tried should a trial be necessary.

                       22 Counsel for the County Defendants wishes to bring to the Court’s attention that a similar

                       23 stipulation and request for continuance was recently granted by Magistrate Judge Erica Grosjean

                       24 in case no. 1:18-CV-00662-AWI-EPG (docs. 27, 28).

                       25          Based on the above, the parties believe that the interests of judicial economy and justice
                       26 are best served by the requested continuance of the dates below, which allow for the parties to

                       27 proceed toward trial in this matter without facing the problem of having the court set trial itself for

                       28 even later than the parties request herein. The Parties hereby stipulate and request that the Court
MCCORMICK, BARSTOW,
 SHEPPARD, WAYTE &
   CARRUTH LLP                                                                2
7647 NORTH FRESNO STREET
    FRESNO, CA 93720                STIPULATION AND ORDER RE AMENDING SCHEDULING ORDER TO CONTINUE DATES
                            Case 1:17-cv-00906-DAD-SKO Document 116 Filed 08/27/20 Page 3 of 4


                        1 extend the above dates to the new proposed dates, or alternatively, later dates which accommodate

                        2 the Court’s schedule.

                        3         SETTLEMENT CONFERENCE

                        4         Submit Confidential Settlement Statements – Current Date: September 1, 2020

                        5         Submit Confidential Settlement Statements – Proposed Date: February 24, 2021

                        6         Pretrial SC Telephone Conference – Current Date: September 9, 2020 at 3:30 p.m.

                        7         Pretrial SC Telephone Conference – Proposed Date: March 4, 2021 at 3:30 p.m.

                        8         Settlement Conference – Current Date: September 15, 2020 at 10:30 a.m.

                        9         Settlement Conference – Proposed Date: March 12, 2021 at 10:30 a.m.
                       10         PRETRIAL CONFERENCE
                       11         Pretrial Conference - Current Date: October 19, 2020, at 1:30 pm.
                       12         Pretrial Conference - Proposed Date: April 5, 2021 at 1:30 p.m.
                       13         TRIAL
                       14         Trial – Current Date: December 15, 2020 at 1:30 p.m.
                       15         Trial – Proposed Date: June 8, 2021 at 1:30 p.m.
                       16 Dated: August 25, 2020                               McCORMICK, BARSTOW, SHEPPARD,
                                                                                   WAYTE & CARRUTH LLP
                       17

                       18

                       19                                                 By:        /s/ Mart B. Oller, IV
                                                                                       Mart B. Oller IV
                       20                                                   Attorneys for Defendants COUNTY OF
                                                                           CALAVERAS, CALAVERAS COUNTY
                       21                                                  SHERIFF’S OFFICE, JOHN P. BAILEY,
                       22                                               CAPTAIN EDDIE BALLARD and LIEUTENANT
                                                                                         TIM STURM
                       23
                            Dated: August 25, 2020                                     SLATER LAW, APC
                       24

                       25

                       26                                                 By:           /s/ Theodore Slater
                                                                                          Theodore Slater
                       27                                                   Attorneys for Plaintiff COLEMAN PAYNE

                       28 / / /
MCCORMICK, BARSTOW,
 SHEPPARD, WAYTE &
   CARRUTH LLP                                                             3
7647 NORTH FRESNO STREET
    FRESNO, CA 93720               STIPULATION AND ORDER RE AMENDING SCHEDULING ORDER TO CONTINUE DATES
                            Case 1:17-cv-00906-DAD-SKO Document 116 Filed 08/27/20 Page 4 of 4


                        1 Dated: August 25, 2020                           THE LAW OFFICES OF JEROME M. VARNINI

                        2

                        3
                                                                            By:           /s/ Jerome Varnini
                        4                                                                   Jerome Varnini
                                                                               Attorneys for Defendants JOY LYNCH,
                        5                                                   CALIFORNIA FORENSIC MEDICAL GROUP,
                                                                                   INC., DR. MARSHA MCKAY
                        6

                        7
                                                                         ORDER
                        8
                                     Pursuant to the parties’ above stipulation, for good cause shown, the Court GRANTS the
                        9
                            parties’ request to modify the remaining scheduling order dates. However, the Court will modify
                       10
                            the proposed settlement conference date to conform to the Court’s scheduling preferences. The
                       11

                       12 remaining dates are modified as follows:

                       13            1.      The settlement conference is CONTINUED from September 15, 2020, to March
                       14 16, 2021, at 10:30 a.m. The telephonic pre-settlement conference is CONTINUED from

                       15
                            September 9, 2020, to March 3, 2021, at 3:00 p.m. The parties SHALL submit their confidential
                       16
                            settlement statements by no later than February 24, 2021.
                       17
                                     2.      The pretrial conference date is CONTINUED from October 19, 2020, to April 5,
                       18

                       19 2021, at 1:30 p.m.

                       20            3.      The trial date is CONTINUED from December 15, 2020, to June 8, 2021, at 8:30

                       21 a.m.

                       22

                       23
                            IT IS SO ORDERED.
                       24

                       25
                            Dated:        August 27, 2020                               /s/   Sheila K. Oberto          .
                                                                             UNITED STATES MAGISTRATE JUDGE
                       26

                       27

                       28
MCCORMICK, BARSTOW,
 SHEPPARD, WAYTE &
   CARRUTH LLP                                                               4
7647 NORTH FRESNO STREET
    FRESNO, CA 93720                 STIPULATION AND ORDER RE AMENDING SCHEDULING ORDER TO CONTINUE DATES
